              Case 4:21-cr-00055-DC Document 13 Filed 03/05/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       PECOS DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )              P-21-CR-55 (1)
                                                        )
DEVON PORTILLO                                          )

         FINDINGS OF FACT AND RECOMMENDATION ON FELONY GUILTY
             PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       The District Court referred this matter to the magistrate judge pursuant to 28 U.S.C. §
636(b)(1)(B) for administration of guilty plea and allocution under Rule 11 of the Federal Rules
of Criminal Procedure.

       On the 5th day of March, 2021, this cause came before the undersigned U.S. Magistrate
Judge for Guilty Plea and Allocution of the Defendant DEVON PORTILLO1 on COUNT ONE
of the INFORMATION2 filed herein charging him with a violation of Title 18 U.S.C. §
1001(a)(2). The Defendant signed a written consent to plead before the Magistrate Judge. The
Court conducted the proceeding in the form and manner prescribed by FED. R. CRIM. P. 11, and
finds:

       a) That the Defendant, after consultation with counsel of record, has knowingly and
voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a
U.S. Magistrate Judge subject to final approval and imposition of sentence by the District Court.

        b) That the Defendant and the Government have entered into a plea agreement which has
been filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2).

       c) That the Defendant is fully competent and capable of entering an informed plea, 3 that
the Defendant is aware of the nature of the charges and the consequences of the plea, and that the
plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
containing each of the essential elements of the offense.

        IT IS THEREFORE, the recommendation of the undersigned U.S. Magistrate Judge
that the District Court accept the plea agreement and the guilty plea of the Defendant DEVON

        1
          The Defendant waived his right to be physically present in the courtroom and agreed to proceed with his
guilty plea via video conference.

        2
            The Defendant entered a Waiver of Indictment.

        3
        The Defendant was admonished as to punishment of up to 5 years’ imprisonment, a fine not to exceed
Two Hundred Fifty Thousand Dollars ($250,000.00), a maximum term of 3 years’ supervised release, and a
mandatory special assessment of One Hundred Dollars ($100.00).
          Case 4:21-cr-00055-DC Document 13 Filed 03/05/21 Page 2 of 2




PORTILLO and that DEVON PORTILLO be finally adjudged guilty of that offense.

        The United States District Clerk shall serve a copy of this Proposed Findings of Fact and
Recommendation on all parties electronically. In the event that a party has not been served by
the Clerk with this Report and Recommendation electronically, pursuant to the CM/ECF
procedures of this District, the Clerk is ORDERED to mail such party a copy of this Report and
Recommendation by certified mail, return receipt requested. Pursuant to 28 U.S.C. § 636(b)(1),
any party who desires to object to this report must serve and file written objections within
fourteen (14) days after being served with a copy unless the time period is modified by the
District Court. A party filing objections must specifically identify those findings, conclusions or
recommendation to which objections are being made; the District Court need not consider
frivolous, conclusive or general objections. Such party shall file the objections with the Clerk of
the Court and serve the objections on the Magistrate Judge and on all other parties. A party's
failure to file such objections to the proposed findings, conclusions and recommendation
contained in this report shall bar the party from a de novo determination by the District Court.
Additionally, any failure to file written objections to the proposed findings, conclusions and
recommendation contained in this report within fourteen (14) days after being served with a copy
shall bar the aggrieved party from appealing the factual findings of the Magistrate Judge that are
accepted or adopted by the District Court, except upon grounds of plain error or manifest
injustice.

       SIGNED this 5th day of March, 2021.




                                      DAVID B. FANNIN
                                      UNITED STATES MAGISTRATE JUDGE
